DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 16 are objected to because the phrases “vehicle is being used” and “vehicle is not used” are unclear.  From the specification, it appears that the Applicants are attempting to define the state of the vehicle ignition (on or off).  A user could “use” the vehicle without the engine being on or without driving the vehicle (turning the radio on, operating the windshield wipers, etc.).  The Applicants are requested to revise this language. 
Claim 8 is objected to because it recite that the “converter comprises a switch” (which places the switch inside the converter) and that the switch “is interposed between the low-voltage output and the interruptible electric power line” (which places the switch outside of the converter).  
Claim 11 is objected to because “loads of the electric circuit” is missing the “low-voltage” designation.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claims 1-2, 4, 8, and 16 each recite “namely is parked”.  This phrase renders the claim indefinite because it is unclear whether the limitations within it are part of the claimed invention.  See MPEP § 2173.05(d).  If the Applicants are defining the vehicle not being used as being “parked”, then the claim should explicitly state so.  It is noted that a vehicle can be parked, without its ignition being off. 
Claims 3 and 5-14 are similarly rejected as they depend from claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 10 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugiyama (US 2015/0336468).
With respect to claim 1, Sugiyama discloses an electric system of a road vehicle (fig 1; par 30-49); the electric system comprises: 
a high-voltage electric circuit (MB, PL1, NL, 20) provided with a 5first storage system (MB) and with at least one electric machine (MG1 and MG2) designed to generate electrical energy; 
a low-voltage electric circuit (P1, N1) provided with a plurality of electrical loads (30 and 50); and 

15wherein the low-voltage electric circuit is completely free from any storage system arranged on the outside of the DC-DC electronic power converter (the aux battery AB is interpreted as being part of the converter); and 
wherein the DC-DC electronic power converter comprises a high-voltage input (right side of 31), a low-voltage output 20(nodes to the left of AB), a conversion device (31), which is capable of varying the DC electrical voltage and is interposed between the high-voltage input and the low-voltage output, and a control unit (50), which controls the conversion device (via CMD) ;  
25wherein the DC-DC electronic power converter27 comprises a second storage system (AB), which is connected to the low-voltage output (the nodes to the left of AB) and is integrated in the DC- DC electronic power converter (see below); 
wherein the control unit (50), when the vehicle is 5being used, is configured to continuously activate the conversion device so as to have the conversion device continuously deliver the electric power needed to supply the electrical loads of the low-voltage electric circuit and needed to keep the second storage system 10completely charged (par 46); and 
wherein the control unit (50), only when the vehicle is not used, namely is parked, is configured to cyclically detect a state of charge of the second storage 
Sugiyama discloses a hybrid vehicle with an electric machine, HV circuit and LV circuit.  The HV circuit includes a first battery.  The HV and LV circuits are connected through a DC/DC converter.  The LV circuit is connected to a plurality of loads (30, 50).
The Sugiyama DC/DC converter is interpreted as items 31, AB, and the lines that connect them.  Immediately to the left of AB are two circles marking an interconnection of conductors.  These circles are the output of the converter.  
As shown in the Applicants’ figure 4, the actual converters (27) and second storage system (29) are distinct elements.  The Applicants have drawn a box around them (dashed line 36) and then defined the storage system as being “integrated” into the converter.  This means that the term “DC-DC converter” is a name referring to a group of components.  Sugiyama discloses a similar group.  By drawing a box around 31 and AB, Sugiyama would also have an “integrated” converter and battery.  Drawing this box is not a modification of the reference (it does not change any physical or electrical property of the system).
With respect to claim 2, Sugiyama discloses the control unit is configured, only when the 20vehicle is not used, namely is parked, to turn off the conversion device and to normally keep it turned off (par 46-47), so that the electrical loads of the low-voltage electric circuit are exclusively supplied with power by the second storage system.  Sugiyama discloses that, when the vehicle is parked, the converter is turned off.  During 
With respect to claim 10, Sugiyama discloses the electrical loads of the low-voltage electric circuit comprise at least one continuous electrical load (50; par 44), which must constantly be supplied with power regardless of the use of the vehicle; and 10the second storage system (AB) is sized so as to be capable of autonomously supplying with power the sole continuous electrical load (see below).
Sugiyama discloses that, when the vehicle is off, the controller (50) monitors the state of charge of the second storage system and controls the converter to turn on when the state of charge drops.  This means that the controller (50) “must constantly be supplied with power regardless of the use of the vehicle”.  If it were allowed to turn off, it would not be able to complete its assigned functionality to ensuring sufficient charge on AB.
The Sugiyama vehicle operates as designed.  Thus, the Sugiyama second storage system (AB) is “sized so as to be capable of autonomously supplying” power to the controller. 
With respect to claim 16, Sugiyama discloses the converter, as discussed above in the art rejection of claim 1.  Claim 16 repeats fewer limitations than claim 1 and, thus, is anticipated for the same reasons. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (U S2019/0275968)
Kim discloses an electric system (fig 3; par 43-46) of a road vehicle, the 10electric system comprises: 
a high-voltage electric circuit (everything below 70-80) provided with a first storage system (10); 
a low-voltage electric circuit (everything above 70, 80, 81) provided with a plurality of electrical loads (30); and
15a DC-DC electronic power converter (70, 80, 81, 90), which connects the low-voltage electric circuit and the high-voltage electric circuit to one another in order to transfer electrical energy from the high-voltage electric circuit to the low-voltage electric circuit20; 
wherein the DC-DC electronic power converter comprises a high-voltage input (bottom), a low-voltage output (top), a conversion device (within 70, 80), which is capable of varying the DC electrical voltage and is interposed between the 25high-voltage input and the low-voltage output,32 and a control unit (90), which controls the conversion device; and 
wherein the low-voltage electric circuit is completely free from any storage system arranged on the 5outside of the DC-DC electronic power converter (81 is within the converter); 
.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama in view of Kim (US 2019/0275968).
With respect to claim 3, Sugiyama discloses the DC-DC converter is a single converter.  Kim discloses a vehicle electric system (fig 2; par 33-42) comprising a HV circuit (10), a DC/DC converter (70, 80) and a LV circuit (30).  Kim discloses the DC-DC electronic power converter comprises at least two conversion devices (70 and 80), which are connected to one another in parallel both in the high-voltage input and in the low-voltage output.
Alternatively, Kim discloses the same structure in figure 3, but with a second storage system (81) integrated with the converter.  When the Kim vehicle is off, the controller (90) turns on the converter (80) when the second storage system (81) charge is too low (par 45-46).
In both figures, the LV circuit does not include a storage element (see figure 1).

With respect to claim 4, the combination teaches the control unit is configured, only when the vehicle is not used, namely is parked, to activate one single conversion device in order to charge the second storage system when the state of charge of the second 10storage system is below the charge threshold.  Sugiyama teaches that the converter is only turned on when the battery voltage drops below a charge threshold.  Kim teaches two parallel converters are individually controllable (par 41).  Thus, the combination teaches that when the Sugiyama control unit needs to activate the converter to recharge the depleted second storage system, it can be done with either one or both converters. 
With respect to claim 11, Sugiyama does not expressly disclose a starter motor.  Kim discloses that within it electric system, 15the electrical loads of the (low-voltage) electric circuit comprise an electric starter motor (60; par 4) of an internal combustion heat engine (61) of the vehicle; and the second storage system (81) is not capable of supplying the electric starter motor with the power (fig 3 shows that the second storage system 81 is isolated from the starter motor 60; it is not capable of supplying the motor with power). 

With respect to claim 12, Kim discloses the second storage system is selected to have low performance values (par 44).  The exact wattage and amperage are result effective variables.  MPEP §2144.05.  Depending on the load to be powered, the skilled artisan would have been motivated to select a system with a nominal power 25below 30 Watt and a storable electric charge below 6 Ah.  The references are analogous, as discussed above.  Kim appears to disclose the load only draws 10mA from the second storage system (par 45).
With respect to claim 13, Kim discloses the second storage system (81) only comprises supercapacitors (par 44).  The references are analogous, as discussed above.
With respect to claim 15, in an alternative rejection, Sugiyama and Kim combine to disclose the electrical system with parallel converters, as discussed above in the art rejection of claims 1-2. The references are analogous, as discussed above.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama in view of Kim and Jeon (US 2017/0282728).

The combination and Jeon are analogous because they are from the same field of endeavor, namely parallel converters.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify the combination to include the ability to select how many converters are operated.  The motivation for doing so would have been to optimize the efficiency of the system.  The power converters operate most efficiently at specific power levels.  By turning other converters on/off, the controller can improve efficiency through those that remain on.
With respect to claim 6, Jeon discloses the control unit is configured to keep track 20of the actual use time of each converter device and to cyclically switch the actually active converter devices so as to balance the actual use times of the converter devices (par 5).  Jeon discloses it is known to operate parallel converters with an interleaving control technique.  Interleaving is defined as cycling through converters, so that only one is on at any time.  In this technique, the Jeon controller would only keep a converter on within its designated time slot and thus it would “keep track of the actual use time”.  The references are analogous, as discussed above.
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama in view of Furukawa (US 2003/0117019).
With respect to claim 7, Sugiyama discloses two electric loads (30, 50), but does not define them as claimed.  Furukawa discloses a vehicle with a HV circuit (1-2) connected to a LV circuit (6) via a DC-DC converter (5). Furukawa discloses electrical loads (7-9 and 19-n) of the low-voltage electric29 circuit comprise: 
at least one continuous electrical load (7), which must constantly be supplied with power regardless of the use of the vehicle; and 
5at least one occasional electrical load (8, 9, and/or 19-n), which must be supplied with power only when the vehicle is used.  
Furukawa disclose four loads.  The first load (7) includes a permanent line connecting it to the LV circuit.  The next two loads (8, 9) include a switch (11, 12) to selectively connect it to the LV circuit (making them “occasional”).  The ECUs also include a switch (ignition switch 17) and only receive operating power when the vehicle is used (because the ignition is on).
Sugiyama and Furukawa are analogous because they are from the same field of endeavor, namely dual-voltage vehicle systems.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Sugiyama to include the continuous and occasional loads, as taught by Furukawa.  The motivation for doing so would have been to satisfy the needs of the user.  Vehicle operators would consider an air conditioner and defroster to be standard vehicle loads and that they are only operating when the operator wants them to.
With respect to claim 8, Furukawa discloses: 

an interruptible electric line (containing 11, 12 or 17), to which the occasional electrical load is connected, originates from the DC-DC electronic power converter (5);  
15the permanent electric line (33) is directly connected to the low-voltage output without the interposition of any switch (see fig 1); 
the DC-DC electronic power converter comprises a switch (11, 12 and/or 17), which is interposed between the low-voltage 20output and the interruptible electric line; and 
the control unit (90-n) closes the switch and keeps it closed, when the vehicle is being used, and opens the switch and keeps it open, when the vehicle not used, namely is parked (see below).  
The Furukawa vehicle includes two types of switches (11/12 and 17).   Regarding switch 17, this is the ignition switch and it is closed when the vehicle is being used and opened when the vehicle is off.  This satisfies the claim language.  Regarding switches 11 and/or 12, it would have been obvious that a vehicle operator requires their AC or defroster to be on the entire time the vehicle is on.  Thus, the Furukawa vehicle would close these switches when the vehicle is used and then open the switches when the vehicle is not being used.
With respect to claim 9, Furukawa discloses25 two interruptible electric lines (three are shown in figure 1), to which different occasional electrical loads (any two of 8, 9 and 19-n) are connected, originate from the DC-DC electronic power converter.  
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama
Sugiyama discloses the DC-DC electronic power converter, but not a casing.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to include the components of the Sugiyama converter (31, AB) into a “protection casing”.  It is well known in the art to place electronics in casings.  This protects the internal components from outside elements and damage.  Placing known electrical components into a generic physical casing does not produce any unexpected benefits.  
The physical grouping of electrical components (whether by name in a drawing or within a common case) does not produce any new functionality and is not a modification of the structure of the electrical system.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415.  The examiner can normally be reached on Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ADI AMRANY/           Primary Examiner, Art Unit 2836